Citation Nr: 0030329	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-16 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a lumbar 
spine injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1954 to 
October 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for a lumbar spine injury and residuals of a sweat 
gland infection.  The veteran filed a notice of disagreement 
as to the denial of entitlement to service connection for a 
lumbar spine injury only.  A statement of the case was issued 
and a timely substantive appeal was filed by the veteran.


REMAND

A review of the record reflects that the veteran's available 
service medical records are silent for any evidence of 
treatment or complaints related to the lumbar spine.  
However, in his July 1999 substantive appeal, the veteran 
reported that he injured his back in 1956 while assigned as a 
mechanic at a particular U. S. Naval installation in 
California.  He reported being treated at the dispensary 
because no hospital was available.  It does not appear that 
the RO has attempted to obtain any records from that 
facility.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 became law.   This enactment reaffirms and clarifies the 
duty of the Secretary of the Department of Veterans Affairs 
to assist claimants for benefits under laws administered by 
the Secretary.  Substantial revisions and additions to 
chapter 51 of title 38 are now in effect.  This claim was 
adjudicated before the statutory changes were enacted.  Thus, 
in order to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim, the 
case is REMANDED to the RO for the following development:

The RO should again review the veteran's 
claim and determine what assistance is to 
be provided him pursuant to the revisions 
and additions to chapter 51 of title 38 
as enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  


If the benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 4 -


